Citation Nr: 0117431	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1947 to March 1957.  
His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision denied service 
connection for coronary artery disease.

The record establishes that the RO certified the issue of 
entitlement to an increased evaluation for residuals of 
frostbite.  However, the veteran did not enter a notice of 
disagreement with the assigned evaluation and the issue was 
not the subject of a statement of the case.  This issue is 
not before the Board. 


FINDINGS OF FACT

1.  Competent evidence does not relate the veteran's coronary 
artery disease to his period of service.   

2.  Coronary artery disease was not manifest during service 
or within one year of separation.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in June 1998 and supplemental statements of the case 
in January 2000 and March 2001 which informed him of the 
evidence necessary to substantiate his claim and provided him 
with an opportunity to submit additional evidence.  The 
veteran was provided a VA examination and his medical records 
were considered in ascertaining his entitlement to his claim.  

The Board notes that the veteran's service medical records 
appear to have been destroyed as a result of the 1973 fire at 
the National Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony. Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).   In this instance, the RO requested that the veteran 
provide any service medical records in his possession which 
he did.  The veteran has not made VA aware of the existence 
of any additional documentation that would be helpful to his 
claim.  Thus, the Board finds that VA's duty to provide him 
with notice and assist him with the development of his claim 
has been satisfied, and that the instant claim is ready for 
appellate adjudication. 

Factual Background

Service medical records do not contain any mention of 
coronary artery disease.  The veteran was first diagnosed 
with coronary artery disease in 1980.

In September 1989 and March 1993, the veteran underwent heart 
catheterizations which revealed a totally occluded circumflex 
coronary artery as well as a narrowing of the left anterior 
descending coronary artery and mild to moderate narrowing of 
the left main coronary artery.  

In a report from the veteran's private physician dated in 
February 1999, the examiner found that he had 
arteriosclerotic cardiovascular disease with angina syndrome; 
hypertensive cardiovascular disease; and status post repair 
of abdominal aortic aneurysm.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  In order 
to establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular 
disease, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service. See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Analysis

The veteran's medical records show no indication of coronary 
artery disease in service or within one year subsequent to 
discharge from service.  However, service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  Since the veteran's coronary artery 
disease was not initially manifested during service, he may 
establish the required nexus for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

The veteran has not come forward with any medical evidence 
establishing the required nexus between the veteran's current 
coronary artery disease and his experiences in service.  
Rather, according to the veteran's medical history, he has 
had hypertension since 1980; heart catheterizations in 
September 1989 and March 1993; coronary bypass in 1998; and 
an aneurysm in 1985.  At this time, there is no competent 
evidence of cardiovascular disease during service, no 
competent evidence of cardiovascular disease within 1 year of 
separation from service and no competent evidence linking the 
remote onset of cardiovascular disease to service.  
Therefore, service connection for coronary artery disease is 
denied.

We have also considered the provisions of 38 U.S.C.A. § 1154 
(West 1991).  However, there is no allegation of a 
relationship between coronary artery and combat.  At best, he 
may imply that coronary artery disease is a remote disability 
due to inservice cold exposure.  However, the provisions of 
section 1154 do not address this theory of entitlement.



ORDER

Service connection for coronary artery disease is denied.


REMAND

The RO has certified for appeal one issue that was not on 
appeal.  We also note that in July 1998, a statement of the 
case addressing a left foot burn, leg buttock shrapnel 
residuals, arthritis, a right hand fracture, varicose veins, 
right leg burning, malaria, residuals of pneumonia, a right 
knee disability and urinary tract scarring was issued.  The 
RO did not certify the issues for appellate review.  The 
Board is unable to determine if the RO determined that the 
issue were ripe for appellate review in light of VCAA.  Under 
the circumstances, additional action is warranted.  
Therefore, the case is remanded for the following:

1.  The RO should determine if the issues 
that are the subject of the statement of 
the case and which have not been resolved 
by the RO or the Board are ready for 
appellate review.

2.  The RO should determine if any 
additional action is required in light of 
VCAA.

3.  The veteran and the representative 
are informed that the Board may dismiss 
any issue that is not the subject of a 
timely or adequate substantive appeal.  
The parties are invited to advance 
argument why the issues should not be 
dismissed in the absence of an adequate 
substantive appeal on each issue.  The 
veteran may request a hearing on this 
issue.

4.  The veteran is informed that if there 
is evidence that links the claimed 
disabilities to service, he must submit 
that evidence to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

